Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-10, 12 and 27 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Action Summary
Claims 1, 6-10, 12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaorac (Highlights of Prescribing Information, LABEL (fda.gov), 12/2013) and Angel et al (WO2012/087443 published 06/28/2012) both are of record is maintained with modification due to applicants amendment of claims. 
Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
Claims 1, 6-10, 12 and 27-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,787 is maintained.
Claims 1, 6-10, 12 and 27-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,251,895 is maintained.
Claims 1, 6-10, 12 and 27-28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-40 of copending Application No. 16/179,561 is maintained with modification.


Response to Arguments
	Applicants argues that the office should consider all rebuttal arguments and evidence present by applicants.  This assertion has been considered and the arguments has evidence has been considered but was found not be persuasive as previously stated and again asserted below.
	
	Applicants again argue that Dr. Dow explains that he would not expect to achieve effective delivery of tazarotene from a composition formulated for delivery of halobetasol propionate.  This argument has been fully considered but has not been found persuasive the formulation for delivery as applicants assert is the very same formulation as instant claimed.  Therefore, it would have been obvious to substitute tazarotene in same formulation.  Additionally, Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate.  it would have been obvious to substitute tazarotene instead of halobetasol propionate because both agents are known in the art to treat skin disorder and the composition for delivery (as applicants assert) is the same, thus taken the cited art, it would have been obvious to administer tazarotene with diethyl sebacate, sorbitol solution, methyl and propyl paraben because it is known that topically administered in a diethyl sebacate, sorbitol solution, methyl and propyl paraben are useful for enhancing the solubility, chemical stability and penetration properties as disclosed by Angel with a reasonable expectation of success absence evidence to the contrary

	Applicants assert unexpected results (e.g. surprising properties) in which Dr. Dow that a skilled artisan would not expect the surprising advantages of the claimed lotion composition.  This argument has been fully considered but has not been found persuasive.  Additionally, in looking at table 6 in which applicants assert unexpected results; applicants compare Tazorac® to composition A.  First, the specification does not disclose all of the ingredients disclosed in Tazorac®.  Second, Compound A has ingredients not disclosed in Tazaorac.  Inactive ingredients may play part in the bioavailability and results of compartment of compound A and Tazorac® .  Therefore, this is not a true comparison.  In order to properly compare, all of ingredients with the same concentration and the only difference is the concentration of tazarotene (0.045 versus 0.1%).  Therefore, applicants has not established unexpected results.

 
	Applicants argue that there is has not been a prima case of obviousness established by the Office. This argument has been fully considered but has not been found persuasive.  Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each gram of TAZORAC® Cream, 0.05% and 0.1% contains 0.5 and 1 mg of tazarotene, respectively in a white cream base to treat psoriasis and acne.  Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate (in which this formulation is a oil-in-water formulation, it is noted that the difference between a lotion and cream is the amount of water within each, both are oil-in-water compositions).  Angel teach the efficacy of the dicarboxylic acid ester (DCAE) diethyl sebacate and light mineral oil based formulation for enhancing the solubility, chemical stability and penetration properties, Oil-in-water cream and lotion emulsions are encompassed within the teachings of Angel (page 19).  Angel teaches that the concentration of the esters in the liquid oil component is at least 30% of the concentration of the liquid oil component (claim 10).  Angel teaches that the dicarboxylic acid ester is diethyl sebacate in a concentration of 2.10 % ( example 4 and claim 16).  Angel teaches sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60% (table 4).  Angel teaches a pH of 4.0 – 6.0.  It would have been obvious to employ diethyl sebacate, sorbitol solution, methyl and propyl paraben to the oil-in-water cream of tazarotene of Tazaorac in view of Angel.  One would have been motivated to employ diethyl sebacate, sorbitol solution, methyl and propyl paraben because it is known that topically administered in a diethyl sebacate, sorbitol solution, methyl and propyl paraben are useful for enhancing the solubility, chemical stability and penetration properties as disclosed by Angel with a reasonable expectation of success absence evidence to the contrary.

	
	

Previous Rejection with modifications due to applicant’s amendment of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaorac (Highlights of Prescribing Information, LABEL (fda.gov), 12/2013) and Angel et al (WO2012/087443 published 06/28/2012) both are of record. 

Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each gram of TAZORAC® Cream, 0.05% and 0.1% contains 0.5 and 1 mg of tazarotene, respectively in a white cream base to treat psoriasis and acne.  Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate (in which this formulation is a oil-in-water formulation, it is noted that the difference between a lotion and cream is the amount of water within each, both are oil-in-water compositions).  (11, under Description).
Tazaorac does not disclose diethyl sebacate, sorbitol solution, methyl and propyl paraben nor the concentrations of the inactive agents.  Tazaorac does not disclose the pH.
Angel teach the efficacy of the dicarboxylic acid ester (DCAE) diethyl sebacate and light mineral oil based formulation for enhancing the solubility, chemical stability and penetration properties, Oil-in-water cream and lotion emulsions are encompassed within the teachings of Angel (page 19).  Angel teaches that the agent in a formulation containing a liquid oil component that includes a dicarboxylic acid ester and/or a monocarboxylic acid ester (page 6). Angel teaches the components of the aqueous phase and of the oil phase may be separately combined and mixed until homogenous solutions are obtained and then the aqueous solution and the oil solution may be combined and mixed, such as by shear mixing, to form the formulation. The oil phase may be added to the water phase, or the water phase may be added to the oil phase. The phases may be combined and mixed, such as at elevated temperatures of 50-90°C or at room temperature, that is between 20-30°C, or at a temperature between room temperature and the elevated temperatures (page 12).  Angel teaches that with high speed rotor-stator mixing, the oil phase containing the drug is added to the aqueous phase. Mixing is continued until a homogeneous emulsion is obtained.  Anger teaches that the thickening agent is miscible or soluble in an aqueous fluid. Examples of suitable thickening agents include acacia, alginic acid, bentonite, carbomers, also known as carboxy vinyl polymers, such as sold under the tradename Carbopol® (page 10 bridging page 11).  Angel further teaches that in a manufacturing vessel, purified water and disodium edetate dihydrate are combined a d the mixture is agitated until a clear solution is achieved. Sorbitol, methylparaben, and propylparaben are then added to the mixture. The mixture is continuously mixed and is heated to approximately 75°C. The mixture is agitated until a solution is obtained. The mixture is then removed from the heat source and allowed to cool to below 40°C with continued mixing.   With continuous propeller agitation Carbopol 981 at a concentration of 0.6% and Pemulen™ (polymeric emulsifier) at a concentration of 0.4% are added to the mixture and fully dispersed. (page 20).  Angel teaches that the concentration of the esters in the liquid oil component is at least 30% of the concentration of the liquid oil component (claim 10).  Angel teaches that the dicarboxylic acid ester is diethyl sebacate in a concentration of 2.10 % (example 4 and claim 16).  Angel teaches sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60% (table 4).  Angel teaches a pH of 4.0 – 6.0 (table 4).  Angel exemplify a 0.01 %wt. a formulation comprising the dermatological carrier of light mineral oil and diethyl sebecate and purified water, q.s ad (page 20). Regarding the limitation of claims 1, 8, 31-32, Angel teaches the claimed amounts of diethyl sebecate (2.97% wt.), the claimed amount of light mineral oil (8.03% wt.), the claimed amount of carbomer copolymer type B (Pemulen TR-1 0.40% wt.; see Table 3, page 20 of instant specification defines Pemulen TR-1 as a carbomer copolymer type B) and claimed amount of carbomer homopolymer type A found within the instant claims (carbopol 981, 0.6% wt., see Table 3, page 20 of instant specification defines carbomer 981 as a carbomer homopolymer type A). 

	It would have been obvious to employ diethyl sebacate, sorbitol solution, methyl, propyl paraben, water, carbopol® and Pemulen ™ to the oil-in-water with an oil phase and aqueous phase in a cream of tazarotene of Tazaorac in view of Angel.  One would have been motivated to employ diethyl sebacate, sorbitol solution, methyl and propyl paraben and purified water q.s. ad because it is known that topically administered in a diethyl sebacate, sorbitol solution, methyl, propyl paraben, water and Pemulen ™ are useful in topical administration for enhancing the solubility, chemical stability and penetration properties as disclosed by Angel with a reasonable expectation of success absence evidence to the contrary.
	One of ordinary skill in the art of preparing a topical lotion and cream emulsions consisting of tazarotene would have found it prima facie obvious to administer the concentration of tazarotene in the emulsion of Tazaorac in order to arrive at the instantly claimed emulsion. Tazaorac teaches the concentration of tazaotene of 0.05% and 0.1% contains 0.5 and 1 mg respectively. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Tazaorac, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.  Furthermore, it is obvious to vary and/or optimize the amount of tazarotene  provided in the composition, according to the guidance provided by Tazaorac, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 	With regards to the of concentrations of sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, is diethyl sebacate in a concentration of 2.10 % ( the combination of mineral oil and diethyl sebacate is 11.8%), sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60%, Carbopol® at a concentration of 0.6% and Pemulen™ (polymeric emulsifier) at a concentration of 0.4%  as disclosed by Angel.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Tazaorac and Angel, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.  Furthermore, it is obvious to vary and/or optimize the amount of sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60%, Pemulen™ (polymeric emulsifier) at a concentration of 0.4%  provided in the composition, according to the guidance provided by Tazaorac and Angel, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, treating acne. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10, 12 and 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,787. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite the administration of tazarotene to treat acne.  The difference between the instant application and the ‘787 patent is that the ‘787 also recites halobetasol, however the instant claims do not preclude a combination therapy to treat acne.  Thus, the instant application and the ‘787 patent possess significant overlapping scopes of invention.
Claims 1, 6-10, 12 and 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,251,895. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite the administration of tazarotene to treat acne.  The difference between the instant application and the ‘895 patent is that the ‘895 also recites halobetasol, however the instant claims do not preclude a combination therapy to treat acne.  Thus, the instant application and the ‘895 patent possess significant overlapping scopes of invention.

Claims with modification due to applicants amendment of claims. is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-40 of copending Application No. 16/179,561. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘561 application recite a composition (tazarotene) for the treatment of acne.  Taken that both applications disclose the same compound (tazarotene) to treat acne, one of ordinary skills in the art would recognize that both application possess significant overlapping scopes of invention with a reasonable expectation of success.

Claims 1, 6-10, 12 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/719278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a topical pharmaceutical composition comprising tazarotenic in a concentration of 0.045. This difference is that in the ‘278 application the inactive ingredients are in dependent claims rather in one claim as in the present application.  However, both application have overlapping scopes of inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Claims 1, 6-10, 12 and 27 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627